Exhibit 10.1

 

AMENDMENT NO. 1

TO THE EGALET CORPORATION

2013 STOCK-BASED INCENTIVE COMPENSATION PLAN

 

AMENDMENT NO. 1 TO THE EGALET CORPORATION 2013 STOCK-BASED INCENTIVE
COMPENSATION PLAN, made as of April 25, 2014 (this “Amendment”).

 

Pursuant to Section 14 of the Egalet Corporation 2013 Stock-Based Incentive
Compensation Plan, the Plan is hereby amended as follows:

 

1.     Effective upon the approval of the Company’s stockholders at the
Company’s Annual Meeting of Stockholders on June 9, 2014, Section 5.1 and 5.2 of
the Plan are hereby amended and restated to read as follows:

 

“5.1.       Subject to adjustment as provided in Section 13, the total number of
shares of Common Stock available for Awards under the Plan shall be 3,680,000.

 

5.2.         Subject to adjustment as provided in Section 13, (i) the maximum
number of shares of Common Stock available for Awards that are intended to be
Incentive Stock Options shall not exceed 3,680,000 and (ii) the maximum number
of shares of Common Stock available for Awards that may be granted to any
individual Participant shall not exceed 1,840,000 during any calendar year.”

 

Except as specifically provided in and modified by this Amendment, all of the
terms and conditions of the Plan are hereby ratified and confirmed and
references to the Plan shall be deemed to refer to the Plan as modified by this
Amendment.

 

IN WITNESS WHEREOF, the Company has caused this Amendment to the Egalet
Corporation 2013 Stock-Based Incentive Compensation Plan to be executed by its
duly authorized officers this 25th day of April, 2014.

 

 

EGALET CORPORATION

 

 

 

 

 

By:

/s/ Stan Musial

 

 

Name: Stan Musial

 

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------

 